PATTERSON, Judge.
We affirm Hedrick’s convictions and sentences without prejudice to his filing a motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850. Counts v. State, 376 So.2d 59 (Fla. 2d DCA 1979). Hedrick’s arguments with respect to the special conditions of probation have been waived by failure to object in the trial court. McPike v. State, 473 So.2d 291 (Fla. 2d DCA 1985). We strike the imposition of costs and attorney’s fees without prejudice to the state’s seeking reassessment after proper notice and hearing. Wood v. State, 544 So.2d 1004, 1006 (Fla.1989).
FRANK, A.C.J., and THREADGILL, J., concur.